Mr. Justice Terry, after stating the facts, delivered the opinion of the Court.
Mr. Chief Justice Murray concurred.
A pledge is a bailment which is reciprocally beneficial to both parties. The law therefore requires of the pledgee the exercise of ordinary diligence in the care and custody of the goods pledged, and he is responsible for ordinary negligence. Story on Bailments, §§ 323, 332; Smith’s Lead. Ca., 251, 258. What will amount to ordinary negligence must depend on the circumstances of the transaction, and the character of the pledge. In general, it may be defined to be the neglect to exercise that degree of care which an ordinarily prudent man usually bestows upon his own property of a like description.
Was the liability of defendants changed by the stipulation, and if so, to what extent ?
It is contended that it was competent for the parties to stipulate for a different degree of liability to that which would attach in the absence of an express contract, and that the words, “stored in the Bay Warehouse at our risk and expense,” operated to discharge the defendants from all responsibility on account of damages from any other cause than intentional fraud of defendants.
We do not give the words cited a construction so comprehensive. In our opinion they could operate to release the defendants from responsi*648bility only while the goods remained in the place designated. Upon their removal it was avoided, and the defendant's liability was such as by law attaches under like contracts.
The fact that the goods were removed by the keeper of the warehouse without the direction or knowledge of defendants, is not material; it was their duty to see that goods were kept in the place agreed, on, or, if a removal was necessary, to have them stored in a secure and proper place,' The keeper of the warehouse, as the agent or bailee of defendants, is responsible to them for any damage resulting from his unauthorized acts.
Judgment reversed and cause remanded.